                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    QUENTIN J. STEVENS,                                   CASE NO. C21-0528-JCC
10                            Plaintiff,                    ORDER
11            v.

12    UNITED STATES GOVERNMENT, et al.,

13                            Defendants.
14

15          This matter comes before the Court on Plaintiff Quentin J. Stevens’ amended complaints
16   (Dkt. Nos. 8, 9, 12) and motions to appoint counsel (Dkt. No. 10) and for service (Dkt. No. 11).
17   Plaintiff, proceeding pro se and in forma pauperis, alleges that the federal government, the State
18   of Washington, the City of Seattle, the King County Sheriff’s Office, and several private
19   companies violated the Takings Clause of the Fifth Amendment by using his “Aftercare Report”
20   from a 2012 hospitalization in “applications, websites, and a variety of media outlets” without
21   providing him just compensation. (See Dkt. No. 8 at 4–5.)
22          Under 28 U.S.C. § 1915(e)(2)(B), the Court must dismiss an in forma pauperis complaint
23   at any time if it fails to state a claim, raises frivolous or malicious claims, or seeks monetary
24   relief from a defendant who is immune from such relief. The federal rules of civil procedure
25   provide that in order to state a claim for relief, a pleading must contain “a short and plain
26   statement of the grounds for the court’s jurisdiction” and “a short and plain statement of the


     ORDER
     C21-0528-JCC
     PAGE - 1
 1   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(1), (2). At a minimum, a

 2   complaint must put defendants on notice of what wrongs they allegedly committed against the

 3   plaintiff. See McHenry v. Renne, 84 F.3d 1172, 1180 (9th Cir. 1996). While the Court liberally

 4   construes a pro se complaint, see Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010), it must

 5   dismiss a complaint, even if filed pro se, if it lacks a cognizable legal theory or states insufficient

 6   facts to support a cognizable legal theory, Zixiang v. Kerry, 710 F.3d 995, 999 (9th Cir. 2013).

 7          The Court previously dismissed Plaintiff’s complaint for failure to state a claim, but gave

 8   Plaintiff leave to amend within 21 days. (Dkt. No. 7.) Even liberally construed, Plaintiff’s

 9   amended complaints do not cure the deficiencies previously identified by the Court. Plaintiff’s

10   amended complaints name additional defendants and allege that the defendants’ unauthorized

11   use of his “Aftercare Report” violated the Takings Clause of the Fifth Amendment rather than

12   the Due Process Clause of the Fourteenth Amendment. (Compare Dkt. No. 5 at 2–5, with Dkt.

13   Nos. 8 at 2–3, 9 at 2, 12 at 2–3). Among other things, the amended complaints are still

14   conclusory and devoid of factual allegations to put the defendants on notice of what wrongs they

15   allegedly committed.

16          Accordingly, the Court DISMISSES Plaintiff’s amended complaints without prejudice

17   and DENIES as moot Plaintiff’s motions to appoint counsel and for service (Dkt. Nos. 10, 11).

18   The Court DIRECTS the Clerk to close the case and send a copy of this order to Plaintiff.
19          DATED this 6th day of July 2021.




                                                            A
20

21

22
                                                            John C. Coughenour
23                                                          UNITED STATES DISTRICT JUDGE
24

25

26


     ORDER
     C21-0528-JCC
     PAGE - 2
